DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the applicant argument filed on 06/28/2021. Claims 15-20 are amended. Claims 1-14 and 21-23 are cancelled. Claims 25-30 are newly added. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s) 15, 17, 18 and 23-30 are rejected under 35 U.S.C. 103 unpatentable over Sano et. al. (US 20100189839) in view of Shinoda (US 20150014892) as evidenced by Khodair et al. (Iraqi Journal of Physics Vol 10, No 17 PP, 83-89).
Regarding Claims 15, Sano teaches a mold used for an imprint apparatus (abstract), the mold comprising: 
a pattern portion configured to transmit curing light for curing an imprint  material (pattern portion-12, substrate-10 used for optical imprint, [0024])  and  a peripheral portion configured to surround  the pattern portion (Figure 2, [0023]), wherein the peripheral portion is provided with a film 
Further limitation of Claim 15, Sano recites the film blocks ultraviolet light as the curing light and transmits visible light or infrared light as the detection light. Sano discloses that the optical unit -40 (Figure 5, [0026]) emits UV light and the light shielding film 20 and 22 shield the UV light (Figure 5, [0025]), but did not specifically disclose that the film could transmit the detection light from a detection unit.  Sano teaches the film is formed of either one of chromium oxide/nitride or SiO which is a dielectric material ([0025]). 
Further, re: feature that thickness of the film control the transmittance condition for the film. As evidenced by Khodair et al., used in the previous rejection, there is a relation between the thickness and the transmittance (Equation 4, Khodair) for the Chromium oxide (Cr2O3) films, hence the thickness of the film would be a controlling factor for the transmittance.
 film, as disclosed in Khodair, for a specific thickness similar range of transmittance that is equal to or higher than 0% and equal to or lower than 1 % for a wavelength bandwidth corresponding to 380 nm or shorter and a transmittance that is equal to or higher than 10% and equal to or lower than 100% for a wavelength bandwidth of 500 to 800nm would be expected. 
 In the same field of endeavor pertaining to the art of imprinting, Shinoda disclosed similar multilayerd film has a transmittance that is equal to or higher than 0% and equal to or lower than 1% for a wavelength bandwidth of 380 nm or shorter and a transmittance that is equal to or higher than 10% and equal to or lower than 100% for a wavelength bandwidth of 500 to 800 nm (Figure 2-3, [0032], [0038]). Further re: the amended limitation, Shinoda discloses, the imprint material is cured using the curing light that has transmitted through the pattern portion and has the wavelength bandwidth of 380 nm or shorter ([0029], curing in the UV band) while the status of the imprint material is detected using the -2-Reply under 37 CFR 1.116 - Expedited Procedure - Art Unit: 1741 detection light that has transmitted through the film and has the wavelength bandwidth of 500 to 800 nm ([0032]). Shinoda further discloses the imprint apparatus comprising: an illumination system configured to emit curing light for curing the imprint material ([0029]), and an observing optical system configured to emit detection light for detecting a status of the imprint material ([0030]).
It would be obvious at the time of applicant’s invention was made to modify teachings of multilayer film taught by Sano with the inclusion of  teachings of wavelength properties of transmittance by  Shinoda for the purpose of creating a film with improved transmission properties.
Further limitation of Claim 15 that the claim does not require any structure to produce the detecting light, and that the mold structure of the prior art would be fully capable of transmitting such a light.  Thus, this portion of the claim is met.
Regarding Claim 17, the combination applied above teach that the light shielding film reduces the curing light and transmit the detection light, but fails to teach that the film having a ratio of an extinction coefficient for a wavelength bandwidth for 300 to 380 nm with respect to an extinction coefficient for a wavelength bandwidth for 500 to 800 nm is 1.8 or more for the film that transmits the detection light.  Khodair et al. shows us the ratio of the extinction coefficient at the specified wavelength greater than 1.8 as shown below in the figure. The extinction coefficient at 300-380 nm is around 0.37 and wavelength band 500-800 nm is around 0.14, producing a ration of approximately 2.6, which is greater than 1.8 as disclosed in the claimed invention.

    PNG
    media_image1.png
    197
    256
    media_image1.png
    Greyscale

The term extinction coefficient (ε) is a measure of how strongly a chemical species or substance absorbs light at a particular wavelength. It is an intrinsic property of chemical species that is dependent upon their chemical composition and structure.  The film according to claim 8 is similar as in prior art, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding Claim 18, Sano teach the film used in the claimed invention which is capable of blocking the curing light/UV light and the transmitting light is the infrared light (discussed in Claim 8), so both the light would have different wavelengths.
Both the claims that the curing and detection light are not part of the structure of the claimed mold and that the mold of the prior art would be fully capable of working with the claimed light sources.
Regarding Claim 23, Sano teaches an imprint apparatus configured to form a pattern of an imprint material on a substrate (abstract), wherein the mold includes a pattern portion configured to transmit the curing light where a pattern to be transferred onto the imprint material is formed (pattern portion-12, substrate-10 used for optical  imprint, [0024]), and a peripheral portion surrounding the pattern portion, wherein the peripheral portion is provided with a film that reduces the curing light and transmits the detection light (Figure 2, film-20, [0022]-[0023]), Further, re: feature that thickness of the film control the transmittance condition for the film. As evidenced by Khodair et al., used in the previous rejection, there is a relation between the thickness and the transmittance (Equation 4, Khodair) for the Chromium oxide (Cr2O3) films, hence the thickness of the film would be a controlling factor for the transmittance.
As it’s known that transmittance is an inherent property the material and thickness of the film, as disclosed in Khodair, for a specific thickness  similar range of transmittance that is equal to or higher than 0% and equal to or lower than 1 % for a wavelength bandwidth corresponding to  380 nm or shorter and a transmittance that is equal to or higher than 10% and equal to or lower than 100% for a wavelength bandwidth of 500 to 800nm would be expected.  In the same field of endeavor pertaining to the art of imprinting, Shinoda disclosed similar multilayerd film has a transmittance that is equal to or higher than 0% and equal to or lower than 1% for a wavelength bandwidth of 380 nm or shorter and a transmittance that is equal to or higher than 10% and equal to or lower than 100% for a wavelength bandwidth of 500 to 800 nm (Figure 2-3, [0032], [0038]). Further, Shinoda discloses, the imprint material is cured using the curing light that has transmitted through the pattern portion and has the wavelength bandwidth of 380 nm or shorter ([0029], curing in the UV band) while the status of the imprint material is detected using the -2-Reply under 37 CFR 1.116 - Expedited Procedure - Art Unit: 1741 detection light that has transmitted through the film and has the wavelength bandwidth of 500 to 800 nm ([0032]). Shinoda further discloses the imprint apparatus comprising: an illumination system configured to emit curing light for curing the imprint material ([0029]), and an observing optical system configured to emit detection light for detecting a status of the imprint material ([0030]).
It would be obvious at the time of applicant’s invention was made to modify teachings of multilayer film taught by Sano with the inclusion of  teachings of wavelength properties of transmittance  taught by  Shinoda for the purpose of creating a film with improved transmission properties.
Regarding Claim 24, Sano discloses the film is provided on a surface opposite to a surface on which the pattern portion where a pattern is formed (Figure 3, pattern-12, film -22 , both are on opposite surface).
Regarding Claim 25, Sano discloses the film is provided on a surface on which the pattern portion where a pattern is formed (Figure 3, film-20 same surface where pattern-12 is formed).
Regarding Claim 26, Sano discloses the film is provided on a surface opposite to a surface on which the pattern portion is formed and a surface on which the pattern portion is formed (Figure 3, pattern-12, film-22 , both are on opposite surface).
Regarding Claim 27, Sano discloses the film includes a light-shielding film provided on a surface of the mold (Figure 3, film-20, [0022]-[0023]).
Regarding Claim 28, Sano discloses the film is a light-shielding member attached to the mold, and wherein the light-shielding member is obtained by attaching a light- shielding film that blocks the curing light and transmits the detection light on a surface of a member that transmits the curing light (Figure 3, light shield member-20).
Regarding Claim 29, Sano discloses the film transmits detection light for detecting an imprint material in an area corresponding to the peripheral portion when the pattern portion of the mold is brought into contact with the imprint material on the substrate (film-20, [0045]).
Regarding Claim 30, Sano discloses the film has alight shielding member but didn’t specifically disclose that the film blocks ultraviolet light as the curing light and transmits visible light or infrared light as the detection light. In the same field of endeavor pertaining to the art of imprinting, Shinoda disclosed similar multilayerd film has a transmittance that is equal to or higher than 0% and equal to or lower than 1% for a wavelength bandwidth of 380 nm or shorter  and a transmittance that is equal to or higher than 10% and equal to or lower than 100% for a wavelength bandwidth of 500 to 800 nm (Figure 2-3, [0032], [0038]).
It would be obvious at the time of applicant’s invention was made to modify teachings of multilayer film taught by Sano with taught by  Shinoda for the purpose of creating a film with improved transmission properties.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et. al.  US 20100189839) in view of Shinoda (US 20150014892) as evidenced by Khodair et. al. (Iraqi Journal of Physics Vol 10, NO 17 PP-83-89) as applied in Claim 15 above, and in further view of Miyajima et. al. (US 20150004275).
Regarding claim 19, the combination applied above in Claim 15 teaches that the the film is a light- shielding member, but fails to teach that the light-shielding member is detachable from the mold.  In the same field of endeavor pertaining to the art of imprinting, Miyajima discloses a detachable film (Figure 7, [0044], Miyajima).
It would have been obvious at the time of applicant’s invention was made to modify the film taught by the combination above with that of the teachings of detachable film of Miyajima for the purpose of reusing it for future use.
Regarding claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et. al.  US 20100189839) in view of  Shinoda (US 20150014892)  as evidenced by Khodair et. al. (Iraqi Journal of Physics Vol 10, NO 17 PP-83-89) as applied in claim 15 above, further in view of Okushima  et. al. (US 20100270705).
Regarding Claim 20, Sano teaches a mold for imprint apparatus but does not specifically teaches a detection unit or a control unit to align the mold with respect to the mark provided on the reference plate. In the same field of endeavor pertaining to the art of imprinting Okushima discloses alignment between substrate/reference plate and mold with control (Figure 1).  Further, Okushima discloses a detection unit/scope -109 to detect a mold mark on the substrate/reference plate (Figure 2, [0167]) and a position control circuit-118 (Figure 2, [0145]) is disclosed and an alignment feedback control is activated (Figure 2, [0177]-[0178]).
It would have been obvious for one ordinary skilled in the art to combine the teachings of Sano’s imprint apparatus with the teachings of a detection unit and control unit taught by Okushima for the purpose of having a control condition during the alignment of the imprint apparatus ([0013], Okushima).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/NAHIDA SULTANA/Primary Examiner, Art Unit 1743